DETAILED ACTION
Specification
Applicant is reminded of the proper content of an abstract of the disclosure: the current abstract fails to include that which is new in the art to which the invention pertains.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: chemical compounds must have the stoichiometric values subscripted. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 32 is objected to because of the following informalities: some chemical formulas do not require parenthesis, for example, Li(ClO4). Appropriate correction is required.
Claim 38 is objected to because of the following informalities: typographical error “ceramic later”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A recitation of connected with one another in parallel is already recited in claim 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 35, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Kanda et al. (EP 2 037 527).
Instant claim is regarded as a product by process due to the deposition techniques. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Figure 1 to Kanda is provided below.
Regarding claims 34 and 35, Kanda teaches a lithium battery comprising a stacked multi-layer (Fig. 1) including:
negative electrode layer 14 deposited on negative electrode current collector layer 12;
positive electrode layer 13 deposited on positive electrode current collector layer 11;
solid electrolyte layer 15; and
buffer layer 16 (Ms bonding material layer) (para 0029).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



OFFICIAL NOTICE was take with respect that it is well know that battery cells may be connected in series and/or parallel in order to achieve the desired voltage and/or current required for its use. Because this application is a continuation from parent 14/758,229, this statement, the common knowledge or well-known in the art statement, is taken to be admitted prior art. See MPEP 2144.03.
Regarding claim 41, Kanda discloses the lithium battery has a structure in which terminals are provided from the collectors (para 0076.)
Claims 24-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Neudecker et al. (US 2007/0184345) and Golodnitsky et al. (US 2013/0244102).
Regarding claim 24, Kanda teaches a lithium battery comprising:
a positive electrode collector layer 11 (para 0030) and a method of forming a positive electrode layer 13 using a vapor-phase method (para 0035); a negative electrode collector layer 12 (para 0036) and a method of forming a negative electrode layer 14 using a vapor-phase method (para 0041);
solid electrolyte layer 15 (SE layer) and forming the SE layer 15 with a vapor-phase deposition method (para 0043);
buffer layer 16 formed between the SE layer 15 and  positive electrode layer 13 (Fig. 1);
stacking the layers to in order to obtain a stack (Fig. 1; para 0050);
Kanda does not teach the layers are deposited by electrophoresis and a thermal treatment or mechanical compression.

It would have been obvious to one of ordinary skill in the art at the time of invention to use electrophoresis which overcomes the "numerous" limitations of a typical vacuum phase method (para 0004). It would have been obvious to one of ordinary skill in the art at the time of invention to use heat/pressure to assure adequate adhesion of the layers.
Golodnitsky, directed to electrophoretic deposition of thin films, teaches complete batteries made by electrophoresis (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention that each of the recited layers can be made by electrophoresis with motivation from Neudecker as presented above.
With respect to a parallel connection, OFFICIAL NOTICE is take with respect that it is well know that battery cells may be connected in series and/or parallel in order to achieve the desired voltage and/or current required for its use. Because this application is a continuation from parent 14/758,229, this statement, the common knowledge or well-known in the art statement, is taken to be admitted prior art. See MPEP 2144.03.
Regarding claims 25, Golodnitsky teaches colloidal suspensions (para 0005) and electrophoretic deposition may be enhanced by use of additives (para 0023).
Regarding claims 26, Neudecker teaches the cathode deposition material may be used either in pure form (i.e., without binder) or mixed with binder material (para 0052).
Regarding claims 27, Kanda teaches the buffer layer deposited by PVD or CVD (para 0049).
Regarding claims 28, Kanda teaches the thickness of the Ms bonding layer is 1 µm or less and preferably 2 nm or more (para 0017), which overlaps Applicant’s claimed range of below 100 nm, 50 nm, and 30 nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the recited bonding layer thickness because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.\ 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 29, mechanical compression is viewed as an optimizable variable one skilled in the art could ascertain. For example, if too much pressure is applied, the layers could break and if insufficient pressure is applied, adhesion may suffer.
Regarding claims 30, thermal treatment is viewed as an optimizable variable one skilled in the art could ascertain. For example, if the bonding layer is heat in excess, the material may decompose or be damaged, and if insufficient heat is applied, adhesion may suffer. However, Neudecker specifically teaches from 400°C to 1000°C (para 0052), which would not exceed Applicant’s upper range for melting or decomposition based on the composition of the bonding layer.
Regarding claims 31, Kanda teaches LixLa(2-x)/3TiO3, x = 0.1 to 0.5 (abstract). 
Regarding claim 33. Neudecker further teaches thin-film encapsulation 250.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Neudecker et al. (US 2007/0184345) and Golodnitsky et al. (US 2013/0244102), as applied to claim 24 above, in further view of Oladeji et al. (US 2011/0171528).
Regarding claim 32. Kanda does not teach the layer comprises at least one polymer and a lithium salt from the group recited.
Oladeji, directed to a solid state electrolyte teaches conductive adhesive 19 between electrolyte 13 and anode 18 made of polyvinylidene fluoride/hexafluoropropylene copolymer (PVDF/HFP) and LiPF6 (para 0104; Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute one bonding material for another used for the same.
Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Yonemaru et al. (JP 2007-123192).
Regarding claims 36 and 37, Kanda teaches the positive electrode current collector layer 11 may be selected from aluminum (para 0030) and the negative electrode current collector layer 12 may be selected from copper (para 0036).
Kanda does not teach the metal sheets are coated with a noble metal.
Yonemaru, directed to a current collector and electrode for solid electrolyte secondary battery, teaches a current collector for a solid polymer electrolyte secondary battery has a base material containing a conductive material (e.g., aluminum), and a noble metal layer formed at least on a part of the base material (abstract), such as gold (Table 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to have a current collector coated with a noble metal in order to provide a current collector easy to .
Claims 38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Bates et al. (US 5,561,004).
Regarding claim 38, Kanda does not teach an encapsulation layer composed of ceramic or glass-ceramic.
Bates, directed to packaging material for thin film lithium batteries, teaches protective sheath 30 made of ceramic (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to further have a protective sheath made of ceramic, which provides a barrier against the penetration of air and water vapor (abstract).
Regarding claim 40, Kanda teaches outer surfaces of the resulting laminate were covered with an outer packaging material (para 0076).
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Bates et al. (US 5,561,004) as applied to claim 38 above, and further in view of Yamashita et al. (US 7,285,334).
Regarding claim 39, Kanda in view of Bates does not further teach a second encapsulation layer composed of silicone polymer deposited on the first encapsulation layer.
Yamashita, directed to material or packing a cell, teaches it is preferable to form the outermost layer in a multilayer construction or to coat the surface of the outermost layer with a silicone resin.
 It would have been obvious to one of ordinary skill in the art at the time of invention to further have second encapsulation layer to improve the mechanical properties and the protective .
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Ito et al. (US 2004/0185336).
Regarding claim 42, Kanda does not expressly teach the terminals are located on opposite sides of a stack.
Ito, directed to an all solid-state thin film cell, teaches terminals 18a, 18b disposed on opposite sides of the stack (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to have the terminals on opposites side as a design choice where power is extracted from the terminals and the remaining sides are sealed (para 0030).
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanda et al. (EP 2 037 527) in view of Watanabe et al. (US 2004/0209163).
Regarding claim 43, Kanda does not teach terminals covered with a nickel layer and the nickel layer covered in a tin layer.
Watanabe, directed to an electrochemical cell, teaches a nickel undercoat and a tin coating (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to further have such a terminal connection wherein tin serves as a lead-free solder coating for a terminal optimized by the nickel undercoat layer which reduces defects (whisker formation) from the heat of laser welding (abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS BARCENA/Primary Examiner, Art Unit 1723